IEl Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Juan Maldonado y José Maldonado apelan de la sentencia *29que los condena como reincidentes en el delito de vender leche adulterada. Juan Maldonado no ha presentado alegato de errores ni asistió a la vista de este recurso personalmente ni por ahogado.
José Maldonado alega como único motivo para sostener su apelación que la corte inferior erró al declararlo culpable sin suficiente prueba, en cuanto a la adulteración de leche y en cuanto a su participación en la venta.
Los dos acusados admitieron en el acto del juicio que la leche estaba adulterada con agua, pero como preguntado un testigo cuál era el por ciento contestó que el 6 por ciento, dice el apelante que como la norma permitida en la leche es el 88 por ciento de agua, 1a. admisión de los acusados de que la leche en este caso tenía un 6 por -ciento de agua no cons-tituye admisión de culpabilidad pues la leche que tiene un 6 por ciento de agua no está adulterada. Considerándose pura la leche que tiene un 88 por ciento de agua es claro que al admitirse que la leche estaba adulterada con agua en uu 6 por ciento es porque tenía ese exceso sobre el máximum de agua que la leche puede contener para ser considerada pura, por lo que existió prueba de que la leche estaba adulterada.
Veamos el otro extremo de la insuficiencia de la prueba' con respecto a la culpabilidad de Juan Maldonado.
Dos inspectores de Sanidad declararon que al tomar 1a. muestra de leche que resultó adulterada a Juan Maldonado, éste les manifestó que la leche que estaba repartiendo a domicilio era de José Maldonado; y dice el apelante que con esa manifestación hecha por Juan Maldonado fuera de su presencia no puede ser condenado, citando el caso de El Pueblo v. Turull, 27 D.P.R. 620, en el que revocamos la sentencia y absolvimos al apelante porque se demostró que la leche adulterada era propiedad de otra persona que la vendía por su cuenta, después de haberla comprado a Turull.
Si sólo hubiera'en contra de José Maldonado la manifes-tación que fuera de su presencia hizo Juan Maldonado a los inspectores debería ser absuelto, pero en este caso no hay *30solamente esa manifestación sino también que el apelante aceptó en su declaración en el juicio que entregaba diaria-mente cierta cantidad de leche de su puesto a Juan Maído-nado para que la vendiera ganándose dos centavos por litro y que la botella de la cual fue tomada la muestra que resultó adulterada tenía en su tapa el nombre de José Maldonado, por lo que estimamos que la prueba fué suficiente para su condena.

La sentencia apelada delie ser confirmada en cuanto a José Maldonado y con respecto a Juan Maldonado su apela-ción dele ser desestimada.